Citation Nr: 0737400	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis.  

2.  Entitlement to an increased rating for tinea cruris, 
currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for hemorrhoids, 
currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1960 to October 
1980. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2001 and later 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO).   

The claims for increased ratings for hypothyroidism and a 
skin disorder, as well as the request to reopen a claim for 
service connection for arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, and have not caused anemia or 
fissures.  


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in March 2001, August 2003 and March 2006 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  In addition, 
the correspondence specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The duty-to-assist letter was provided before 
the adjudication of his claim.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  The veteran's service medical 
records have been obtained.  His private medical treatment 
records have been obtained.  The veteran was provided a VA 
examination.  He was afforded an opportunity to have a 
hearing, but he did not appear for that hearing and he did 
not request that it be rescheduled.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to consider the 
veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In a written statement dated in December 2001, the veteran 
said that he has had hemorrhoids ever since being in service, 
and he must treat them with Anusol.  He stated that the 
hemorrhoids occur frequently, and he has bleeding.  He 
asserts that it is not fair for the VA to call them only mild 
or moderate when the occur so frequently.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The report of a digestive conditions examination dated in 
October 2000 reflects that the veteran gave a history of 
having hemorrhoids, and said that he used Anusol 
suppositories.  No surgery had been done.  On examination, 
there was no bleeding.  The diagnosis was external 
hemorrhoids, not bleeding at this time.

The report of a rectal examination conducted by the VA in 
December 2002 reflects that the veteran stated that he had 
constant anal itching from his hemorrhoids.  He used Anusol 
suppositories which were helpful, but nothing completely 
relieved the itching.  He stated that he had only occasional 
bleeding if he had a hard bowel movement.  

On physical examination, there was a non thrombosed 
hemorrhoid at 6 o'clock and another at 12 o'clock.  There 
was no evidence of bleeding.  The rectal lumen was normal 
size, and the anus was normal.  He had no sign of symptoms 
of anemia.  No anal fissures were appreciated.  He had no 
evidence of any fecal leakage.  The diagnosis was non-
thrombosed hemorrhoids.  

A private medical treatment record dated in April 2005 
reflects that a hemooccult slide test was negative.  A 
complete blood count done in September 2005 reflects that 
the red blood cell count, hemoglobin, and hematocrit were 
all normal.  Another private record dated in September 2005 
reflects that on rectal examination there was no anal 
redness or irritation.  There were also no fissures, growths 
or hemorrhoids.  There was no blood or rectal discharge.  No 
masses were palpated within the rectum.  A fecal occult 
blood test was negative.  

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  The VA examination report specifically 
noted that they were not thrombosed.  With respect to the 
criteria for a 20 percent rating, there is no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  The VA examiner 
specifically noted that there were no signs of anemia, and 
the private blood test was normal.  Although the veteran 
apparently experienced bleeding on some occasions, there is 
no indication that this occurred to the degree that it could 
cause anemia.  Such a finding is not shown in any of the 
medical evidence.  Accordingly, the Board concludes that the 
criteria for a 10 percent or higher rating for hemorrhoids 
are not met.


ORDER

A compensable initial rating for hemorrhoids is denied.


REMAND

With respect to the remaining issues, the Board finds that 
additional evidence exists which must be obtained prior to 
further appellate review.  In a written statement dated in 
April 2007, the veteran reported that is being treated by the 
VA at the Carl Vinson Hospital for his arthritis and skin 
problems, and that his records were located at a VA facility 
in Dublin Georgia.  However, these records pertaining to such 
treatment are not contained in the claims file.  The most 
recent VA treatment records contained in the file are dated 
from 2003 and earlier.  

Current treatment records would unquestionably be relevant to 
a claim for an increased rating for a service-connected skin 
problems.  The treatment records might also include relevant 
evidence regarding the severity of the veteran's 
hypothyroidism, such as his weight.  In addition, records 
reflecting current treatment for arthritis would be relevant 
to the request to reopen a claim for service connection for 
arthritis because the original reason that claim was denied 
was that no arthritis was found on a post service VA 
examination.  

The duty to assist is particularly applicable to records 
which are known to be in the possession of the Federal 
Government.  See Counts v. Brown, 6 Vet. App. 473 (1994).  VA 
will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact that VA medical 
facility in Dublin Georgia and request 
copies of all treatment records 
pertaining to the veteran since 2003.  If 
such records have been retired to a 
storage facility, the RO should make 
appropriate efforts to obtain them.  
Efforts should continue unless it is 
determined that the records do not exist 
or that further efforts to obtain them 
would be futile.  

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


